DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 25 January 2021 and 11 August 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7, 9-13, 15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deskevich (US-2021/0019571) in view of Casallas-Suarez (US-2022/0058859).
	Regarding claim 1:  Deskevich discloses a geospatial modeling system (figs 1-2 and [0029] of Deskevich) comprising: a memory (fig 2(22) and [0029] of Deskevich) and a processor cooperating therewith (fig 2(21) and [0030] of Deskevich) to (a) generate a geospatial model based upon a plurality of geospatial images ([0029]-[0030] of Deskevich), (b) select an isolated geospatial image from among the plurality of geospatial images (fig 4 and [0034] of Deskevich), (c) determine a reference geospatial image from the geospatial model using Artificial Intelligence (AI) and based upon the isolated geospatial image (fig 5 and [0034]-[0036] of Deskevich), (d) align the isolated geospatial image and the reference geospatial image to generate a predictively registered image (figs 4-7, figs 11-14, [0038]-[0043], and [0056]-[0058] of Deskevich – reference geospatial image applied to blurred image, which is iteratively refined to learn the precise location of the lines denoting the objects in the image), (e) update the geospatial model based upon the predictively registered image ([0035]-[0036], and [0058]-[0060] of Deskevich – model updated according to results of training), and (f) iteratively repeat (b)-(e) for successive isolated geospatial images ([0029]-[0030], [0046]-[0048], and [0062]-[0064] of Deskevich – trained for each one of geospatial images 42a-42n).
	Deskevich does not disclose the geospatial model is a three-dimensional (3D) geospatial model including geospatial voxels.
	Casallas-Suarez discloses the geospatial model is a three-dimensional (3D) geospatial model including geospatial voxels (fig 4, [0044], and [0085]-[0086] of Casallas-Suarez).
	Deskevich and Casallas-Suarez are analogous art because they are from the same field of endeavor, namely using artificial intelligence to train models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a three-dimensional (3D) geospatial model including geospatial voxels, as taught by Casallas-Suarez.  The motivation for doing so would have been to expand the capabilities of the overall system by applying the geospatial modeling of Deskevich in a 3D modeling environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich according to the relied-upon teachings of Casallas-Suarez to obtain the invention as specified in claim 1.
	Regarding claim 2:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above) wherein the processor is configured to iteratively repeat (b)-(e) until an alignment in (d) reaches a threshold ([0058]-[0061] of Deskevich – iteratively trained until the alignment reaches a threshold determined according to the characteristics of the object).
	Regarding claim 3:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above) wherein the processor is configured to align the isolated geospatial image and the reference geospatial image based upon cross-correlating voxels within the isolated geospatial image with voxels in the reference geospatial image ([0040]-[0044] of Casallas-Suarez – voxels of the image (isolated geospatial image, as per the combination with Deskevich) are cross-correlated with the reference image (reference geospatial image, as per the combination with Deskevich) according to predicted seams).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above) wherein the processor is configured to generate the 3D geospatial model based upon multi-modal collected geospatial images ([0031]-[0033], and [0038]-[0039] of Deskevich – model based on multiple geospatial images collected in different conditions, with the model trained to later identify features in differently-captured images not used in training; 3D model as per combination with Casallas-Suarez).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 5:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above) wherein the processor is configured to determine the reference geospatial image based upon an image sensor synthetically positioned within the 3D geospatial model corresponding to an image collection orientation of the isolated geospatial image (fig 6, [0030], [0086], and [0101]-[0103] of Casallas-Suarez – for each pair, trained according to virtual orientation of the 3D model (geospatial model, as per the combination with Deskevich)).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 7:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above) wherein the processor is configured to: obtain a newly collected geospatial image (fig 1(42a-42n), [0029], and [0039] of Deskevich – multiple geospatial images obtained as needed or desired); determine a reference geospatial image from the 3D geospatial model using AI and based upon the newly collected geospatial image (fig 1(42a-42n), fig 5, [0029], [0034]-[0036], and [0039] of Deskevich; model is 3D as per combination with Casallas-Suarez); align the newly collected geospatial image and the reference geospatial image to generate a new predictively registered image (fig 1(42a-42n), figs 4-7, figs 11-14, [0029], [0038]-[0043], and [0056]-[0058] of Deskevich – reference geospatial image applied to blurred image, which is iteratively refined to learn the precise location of the lines denoting the objects in the image; performed for multiple images); and update the 3D geospatial model based upon the new predictively registered image (fig 1(42a-42n), [0029], [0035]-[0036], [0039], and [0058]-[0060] of Deskevich – model updated according to results of training; model is 3D as per combination with Casallas-Suarez).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 9:  Deskevich discloses a geospatial modeling method (figs 1-2 and [0029] of Deskevich) comprising: using a processor (fig 2(21) and [0030] of Deskevich) and associated memory (fig 2(22) and [0029] of Deskevich) for (a) generating a geospatial model based upon a plurality of geospatial images and storing the geospatial model in a memory ([0029]-[0030] of Deskevich), (b) selecting an isolated geospatial image from among the plurality of geospatial images (fig 4 and [0034] of Deskevich), (c) determining a reference geospatial image from the geospatial model using Artificial Intelligence (AI) and based upon the isolated geospatial image (fig 5 and [0034]-[0036] of Deskevich), (d) aligning the isolated geospatial image and the reference geospatial image to generate a predictively registered image (figs 4-7, figs 11-14, [0038]-[0043], and [0056]-[0058] of Deskevich – reference geospatial image applied to blurred image, which is iteratively refined to learn the precise location of the lines denoting the objects in the image), (e) updating the geospatial model based upon the predictively registered image ([0035]-[0036], and [0058]-[0060] of Deskevich – model updated according to results of training), and (f) iteratively repeating (b)-(e) for successive isolated geospatial images ([0029]-[0030], [0046]-[0048], and [0062]-[0064] of Deskevich – trained for each one of geospatial images 42a-42n).
	Deskevich does not disclose the geospatial model is a three-dimensional (3D) geospatial model including geospatial voxels.
	Casallas-Suarez discloses the geospatial model is a three-dimensional (3D) geospatial model including geospatial voxels (fig 4, [0044], and [0085]-[0086] of Casallas-Suarez).
	Deskevich and Casallas-Suarez are analogous art because they are from the same field of endeavor, namely using artificial intelligence to train models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a three-dimensional (3D) geospatial model including geospatial voxels, as taught by Casallas-Suarez.  The motivation for doing so would have been to expand the capabilities of the overall system by applying the geospatial modeling of Deskevich in a 3D modeling environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich according to the relied-upon teachings of Casallas-Suarez to obtain the invention as specified in claim 9.
	Regarding claim 10:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above) wherein (e) comprises iteratively repeating (b)-(e) until an alignment in (d) reaches a threshold ([0058]-[0061] of Deskevich – iteratively trained until the alignment reaches a threshold determined according to the characteristics of the object).
	Regarding claim 11:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above) wherein (d) comprises aligning the isolated geospatial image and the reference geospatial image based upon cross-correlating voxels within the isolated geospatial image with voxels in the reference geospatial image ([0040]-[0044] of Casallas-Suarez – voxels of the image (isolated geospatial image, as per the combination with Deskevich) are cross-correlated with the reference image (reference geospatial image, as per the combination with Deskevich) according to predicted seams).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 9.
	Regarding claim 12:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above) wherein (a) comprises generating the 3D geospatial model based upon multi-modal collected geospatial images ([0031]-[0033], and [0038]-[0039] of Deskevich – model based on multiple geospatial images collected in different conditions, with the model trained to later identify features in differently-captured images not used in training; 3D model as per combination with Casallas-Suarez).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 9.
	Regarding claim 13:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above) wherein (d) comprises determining the reference geospatial image based upon an image sensor synthetically positioned within the 3D geospatial model corresponding to an image collection orientation of the isolated geospatial image (fig 6, [0030], [0086], and [0101]-[0103] of Casallas-Suarez – for each pair, trained according to virtual orientation of the 3D model (geospatial model, as per the combination with Deskevich)).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 9.
	Regarding claim 15:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above) comprising using the processor and for: obtaining a newly collected geospatial image (fig 1(42a-42n), [0029], and [0039] of Deskevich – multiple geospatial images obtained as needed or desired); determining a reference geospatial image from the 3D geospatial model using AI and based upon the newly collected geospatial image (fig 1(42a-42n), fig 5, [0029], [0034]-[0036], and [0039] of Deskevich; model is 3D as per combination with Casallas-Suarez); aligning the newly collected geospatial image and the reference geospatial image to generate a new predictively registered image (fig 1(42a-42n), figs 4-7, figs 11-14, [0029], [0038]-[0043], and [0056]-[0058] of Deskevich – reference geospatial image applied to blurred image, which is iteratively refined to learn the precise location of the lines denoting the objects in the image; performed for multiple images); and updating the 3D geospatial model based upon the new predictively registered image (fig 1(42a-42n), [0029], [0035]-[0036], [0039], and [0058]-[0060] of Deskevich – model updated according to results of training; model is 3D as per combination with Casallas-Suarez).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 9.
	Regarding claim 17:  Deskevich discloses a non-transitory computer-readable medium having computer executable instructions for causing a processor to perform steps (fig 2(21,22) and [0029]-[0030] of Deskevich) comprising: (a) generating a geospatial model based upon a plurality of geospatial images ([0029]-[0030] of Deskevich); (b) selecting an isolated geospatial image from among the plurality of geospatial images (fig 4 and [0034] of Deskevich); (c) determining a reference geospatial image from the geospatial model using Artificial Intelligence (AI) and based upon the isolated geospatial image (fig 5 and [0034]-[0036] of Deskevich); (d) aligning the isolated geospatial image and the reference geospatial image to generate a predictively registered image (figs 4-7, figs 11-14, [0038]-[0043], and [0056]-[0058] of Deskevich – reference geospatial image applied to blurred image, which is iteratively refined to learn the precise location of the lines denoting the objects in the image); (e) updating the geospatial model based upon the predictively registered image ([0035]-[0036], and [0058]-[0060] of Deskevich – model updated according to results of training); and (f) iteratively repeating (b)-(e) for successive isolated geospatial images ([0029]-[0030], [0046]-[0048], and [0062]-[0064] of Deskevich – trained for each one of geospatial images 42a-42n).
	Deskevich does not disclose the geospatial model is a three-dimensional (3D) geospatial model including geospatial voxels.
	Casallas-Suarez discloses the geospatial model is a three-dimensional (3D) geospatial model including geospatial voxels (fig 4, [0044], and [0085]-[0086] of Casallas-Suarez).
	Deskevich and Casallas-Suarez are analogous art because they are from the same field of endeavor, namely using artificial intelligence to train models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a three-dimensional (3D) geospatial model including geospatial voxels, as taught by Casallas-Suarez.  The motivation for doing so would have been to expand the capabilities of the overall system by applying the geospatial modeling of Deskevich in a 3D modeling environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich according to the relied-upon teachings of Casallas-Suarez to obtain the invention as specified in claim 17.
	Regarding claim 18:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above) wherein (e) comprises iteratively repeating (b)-(e) until an alignment in (d) reaches a threshold ([0058]-[0061] of Deskevich – iteratively trained until the alignment reaches a threshold determined according to the characteristics of the object).
	Regarding claim 19:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above) wherein (d) comprises aligning the isolated geospatial image and the reference geospatial image based upon cross-correlating voxels within the isolated geospatial image with voxels in the reference geospatial image ([0040]-[0044] of Casallas-Suarez – voxels of the image (isolated geospatial image, as per the combination with Deskevich) are cross-correlated with the reference image (reference geospatial image, as per the combination with Deskevich) according to predicted seams).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 17.
	Regarding claim 20:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above) wherein (a) comprises generating the 3D geospatial model based upon multi-modal collected geospatial images ([0031]-[0033], and [0038]-[0039] of Deskevich – model based on multiple geospatial images collected in different conditions, with the model trained to later identify features in differently-captured images not used in training; 3D model as per combination with Casallas-Suarez).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 17.
	Regarding claim 21:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above) wherein (d) comprises determining the reference geospatial image based upon an image sensor synthetically positioned within the 3D geospatial model corresponding to an image collection orientation of the isolated geospatial image (fig 6, [0030], [0086], and [0101]-[0103] of Casallas-Suarez – for each pair, trained according to virtual orientation of the 3D model (geospatial model, as per the combination with Deskevich)).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 17.
	Regarding claim 23:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above) wherein the steps comprise: obtaining a newly collected geospatial image (fig 1(42a-42n), [0029], and [0039] of Deskevich – multiple geospatial images obtained as needed or desired); determining a reference geospatial image from the 3D geospatial model using AI and based upon the newly collected geospatial image (fig 1(42a-42n), fig 5, [0029], [0034]-[0036], and [0039] of Deskevich; model is 3D as per combination with Casallas-Suarez); aligning the newly collected geospatial image and the reference geospatial image to generate a new predictively registered image (fig 1(42a-42n), figs 4-7, figs 11-14, [0029], [0038]-[0043], and [0056]-[0058] of Deskevich – reference geospatial image applied to blurred image, which is iteratively refined to learn the precise location of the lines denoting the objects in the image; performed for multiple images); and updating the 3D geospatial model based upon the new predictively registered image (fig 1(42a-42n), [0029], [0035]-[0036], [0039], and [0058]-[0060] of Deskevich – model updated according to results of training; model is 3D as per combination with Casallas-Suarez).  Deskevich and Casallas-Suarez are combined for the reasons set forth above with respect to claim 17.

6.	Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deskevich (US-2021/0019571) in view of Casallas-Suarez (US-2022/0058859), and in further view of Garceau (US-8,433,457).
	Regarding claim 6:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above).  Deskevich in view of Casallas-Suarez does not disclose wherein the processor is configured to simulate an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image, and to perform the alignment further based upon the simulated atmospheric phenomena.
	Garceau discloses wherein the processor is configured to simulate an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image (column 5, lines 28-42 of Garceau), and to perform the alignment further based upon the simulated atmospheric phenomena (column 6, lines 49-60 of Garceau – align according to conditions of captured images, which includes weather and other environmental conditions).
	Deskevich and Garceau are analogous art because they are from the same field of endeavor, namely generating models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to simulate an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image, and to perform the alignment further based upon the simulated atmospheric phenomena, as taught by Garceau.  The motivation for doing so would have been to improve the results by including real image capturing conditions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich further according to the relied-upon teachings of Garceau to obtain the invention as specified in claim 6.
	Regarding claim 14:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above).  Deskevich in view of Casallas-Suarez using the processor and for simulating an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image; and wherein (d) comprises aligning the isolated geospatial image and the reference geospatial image further based upon the simulated atmospheric phenomena.
	Garceau discloses using the processor and for simulating an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image (column 5, lines 28-42 of Garceau); and wherein (d) comprises aligning the isolated geospatial image and the reference geospatial image further based upon the simulated atmospheric phenomena (column 6, lines 49-60 of Garceau – align according to conditions of captured images, which includes weather and other environmental conditions).
	Deskevich and Garceau are analogous art because they are from the same field of endeavor, namely generating models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to simulate an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image, and to align further based upon the simulated atmospheric phenomena, as taught by Garceau.  The motivation for doing so would have been to improve the results by including real image capturing conditions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich further according to the relied-upon teachings of Garceau to obtain the invention as specified in claim 14.
	Regarding claim 22:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above).  Deskevich in view of Casallas-Suarez does not disclose wherein the steps comprise causing the processor to perform a step of simulating an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image; and wherein (d) comprises aligning the isolated geospatial image and the reference geospatial image further based upon the simulated atmospheric phenomena.
	Garceau discloses wherein the steps comprise causing the processor to perform a step of simulating an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image (column 5, lines 28-42 of Garceau); and wherein (d) comprises aligning the isolated geospatial image and the reference geospatial image further based upon the simulated atmospheric phenomena (column 6, lines 49-60 of Garceau – align according to conditions of captured images, which includes weather and other environmental conditions).
	Deskevich and Garceau are analogous art because they are from the same field of endeavor, namely generating models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to simulate an atmospheric phenomena within the reference geospatial image corresponding to an atmospheric phenomena at a time of image capture of the isolated geospatial image, and to align further based upon the simulated atmospheric phenomena, as taught by Garceau.  The motivation for doing so would have been to improve the results by including real image capturing conditions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich further according to the relied-upon teachings of Garceau to obtain the invention as specified in claim 22.

7.	Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deskevich (US-2021/0019571) in view of Casallas-Suarez (US-2022/0058859), and in further view of Santarone (US-11,436,389).
	Regarding claim 8:  Deskevich in view of Casallas-Suarez discloses the system of claim 1 (as rejected above).  Deskevich in view of Casallas-Suarez does not disclose wherein the processor is configured to generate the 3D geospatial model based upon triangulation grouping of voxels between the plurality of geospatial images.
	Santarone discloses wherein the processor is configured to generate the 3D geospatial model based upon triangulation grouping of 3D points between the plurality of geospatial images (column 31, lines 39-62 of Santarone).
	Deskevich and Santarone are analogous art because they are from the same field of endeavor, namely generating models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate the 3D geospatial model based upon triangulation grouping of 3D points between the plurality of geospatial images, as taught by Santarone.  By combination with Deskevich, the 3D points would specifically be voxels.  The motivation for doing so would have been to provide further accuracy and/or confirmation of accuracy of the model, thus improving the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich further according to the relied-upon teachings of Santarone to obtain the invention as specified in claim 8.
	Regarding claim 16:  Deskevich in view of Casallas-Suarez discloses the method of claim 9 (as rejected above).  Deskevich in view of Casallas-Suarez does not disclose wherein (a) comprises generating the 3D geospatial model based upon triangulation grouping of voxels between the plurality of geospatial images.
	Santarone discloses generating the 3D geospatial model based upon triangulation grouping of voxels between the plurality of geospatial images (column 31, lines 39-62 of Santarone).
	Deskevich and Santarone are analogous art because they are from the same field of endeavor, namely generating models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate the 3D geospatial model based upon triangulation grouping of 3D points between the plurality of geospatial images, as taught by Santarone.  By combination with Deskevich, the 3D points would specifically be voxels.  The motivation for doing so would have been to provide further accuracy and/or confirmation of accuracy of the model, thus improving the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich further according to the relied-upon teachings of Santarone to obtain the invention as specified in claim 16.
	Regarding claim 24:  Deskevich in view of Casallas-Suarez discloses the non-transitory computer-readable medium of claim 17 (as rejected above).  Deskevich in view of Casallas-Suarez does not disclose wherein (a) comprises generating the 3D geospatial model based upon triangulation grouping of voxels between the plurality of geospatial images (column 31, lines 39-62 of Santarone).
	Deskevich and Santarone are analogous art because they are from the same field of endeavor, namely generating models based on image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate the 3D geospatial model based upon triangulation grouping of 3D points between the plurality of geospatial images, as taught by Santarone.  By combination with Deskevich, the 3D points would specifically be voxels.  The motivation for doing so would have been to provide further accuracy and/or confirmation of accuracy of the model, thus improving the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deskevich further according to the relied-upon teachings of Santarone to obtain the invention as specified in claim 24.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616